              Case 5:15-cv-05008-NC Document 561 Filed 04/10/19 Page 1 of 7



 1   Mark D. Selwyn (SBN 244180)
     mark.selwyn@wilmerhale.com
 2   WILMER CUTLER PICKERING
        HALE AND DORR LLP
 3   950 Page Mill Road
     Palo Alto, CA 94304
 4   Telephone: (650) 858-6000
     Facsimile: (650) 858-6100
 5
     Joseph J. Mueller (pro hac vice)
 6   Cynthia D. Vreeland (pro hac vice)
     Richard W. O’Neill (pro hac vice)
 7   joseph.mueller@wilmerhale.com
     cynthia.vreeland@wilmerhale.com
 8   richard.oneill@wilmerhale.com
     WILMER CUTLER PICKERING
 9      HALE AND DORR LLP
     60 State Street
10   Boston, MA 02109
     Telephone: (617) 526-6000
11   Facsimile: (617) 526-5000

12   Attorneys for Defendant and
     Counterclaim-Plaintiff Apple Inc.
13

14                              UNITED STATES DISTRICT COURT

15                           NORTHERN DISTRICT OF CALIFORNIA

16                                        SAN JOSE DIVISION

17

18   CONVERSANT WIRELESS LICENSING                Case No. 5:15-cv-5008-NC
     S.A.R.L.,
19                                                APPLE INC.’S COMBINED OPPOSITION
                                                  TO TELEFONAKTIEBOLAGET LM
20                     Plaintiff,                 ERICSSON AND ERICSSON INC.’S
                                                  MOTION FOR LEAVE TO FILE AMICUS
21   v.                                           CURIAE BRIEF (DKT. 557) AND NOKIA
22                                                TECHNOLOGIES OY’S MOTION FOR
     APPLE INC.,                                  LEAVE TO FILE AMICUS CURIAE
23                                                BRIEF (DKT. 559)

24                     Defendant.                 Date:    May 8, 2019
                                                  Time:    1:00 p.m.
25
                                                  Location: Courtroom 5, 4th Floor
26                                                Judge:    Hon. Nathanael Cousins

27

28


     APPLE’S COMBINED OPPOSITION TO NOKIA’S AND ERICSSON’S MOTIONS FOR LEAVE
     TO FILE AMICUS BRIEFS                                           Case No. 5:15-cv-5008-NC
               Case 5:15-cv-05008-NC Document 561 Filed 04/10/19 Page 2 of 7



 1          After many years of litigation, including fact and expert discovery, a jury trial, and a

 2   Federal Circuit appeal, all that is left in this case is a narrow issue: whether Nokia’s misconduct

 3   resulted in any unjust benefit to either Nokia or Core Wireless, or alternatively whether it was

 4   egregious enough to justify an implied waiver finding regardless of any unjust benefits. Apple’s

 5   unenforceability defense has been part of this case for more than three years, and the parties have

 6   fully litigated the issue. The factual record is now closed, and briefing is nearly complete. At

 7   the eleventh hour, Nokia and Ericsson both have filed motions seeking to participate on remand

 8   as amici. Those requests should be denied.

 9          First, the Court has already found no good cause for the parties to expand the factual

10   record. Yet Nokia’s and Ericsson’s briefs rely on new factual claims that find no support in the

11   existing record. Because there is no good cause to expand the record to include these new—and

12   untested—assertions (which in fundamental ways directly conflict with positions that Nokia and

13   Ericsson have taken in other proceedings), both motions should be denied for this reason alone.

14          Second, Ericsson and Nokia seek to relitigate the law of the case established by the

15   Federal Circuit—Ericsson calls the decision “incorrect”—based on the same unsuccessful

16   arguments presented on appeal. Any remaining arguments merely repeat arguments that Core

17   Wireless has already made in its remand brief. Because none of these already-rejected and/or

18   repetitive arguments would assist the Court, the motions should be denied for this reason as well.

19          Finally, the purpose of amicus participation is to provide the fact-finder with the

20   disinterested views of a third party. Nokia has hardly been disinterested in the outcome of this

21   case given that it has held a financial stake in this litigation and other revenue that might be

22   derived from the ’151 patent. Nokia’s motion should be denied for this additional reason.

23          Apple respectfully requests that the Court not accept Nokia and Ericsson’s briefs. 1

24   I.     ARGUMENT

25          A.      Legal Standard
26
     1
27    Apple reserves the right to address the substance of Nokia’s and Ericsson’s briefs if the Court
     grants leave for them to be filed. This opposition focuses only on the issue of the procedural
28   impropriety of the briefs.
     APPLE’S COMBINED OPPOSITION TO NOKIA’S AND ERICSSON’S MOTIONS FOR LEAVE
     TO FILE AMICUS BRIEFS                                           Case No. 5:15-cv-5008-NC
                                                        -1-
               Case 5:15-cv-05008-NC Document 561 Filed 04/10/19 Page 3 of 7



 1          A district court has broad discretion to disallow amicus briefs. Hoptowit v. Ray, 682 F.2d

 2   1237, 1260 (9th Cir. 1982). Courts have denied motions for leave where, as here, the proposed

 3   amicus had a stake in the litigation, and the brief did “not provide the Court with any unique

 4   information or a unique perspective on the issues raised” beyond what the parties provided.

 5   Merritt v. McKenney, No. C 13-01391 JSW, 2013 WL 4552672, at *4 (N.D. Cal. Aug. 27, 2013).

 6          The traditional role of an amicus is “an impartial friend of the court—not an adversary

 7   party in interest in the litigation.” United States v. Michigan, 940 F.2d 143, 165 (6th Cir. 1991)

 8   (emphasis omitted); Ryan v. Commodity Futures Trading Comm’n, 125 F.3d 1062, 1063 (7th

 9   Cir. 1997) (“The term ‘amicus curiae’ means friend of the court, not friend of the party.”).

10          B.      Ericsson And Nokia Improperly Seek To Present Facts Outside The Record.
11          Ericsson and Nokia improperly seek to offer both new evidence and expert opinions. For

12   example, Ericsson’s proposed brief relies upon its own current interpretation of ETSI guidelines,

13   Dkt. 557-1 at 5, an amicus brief filed by Kelce Wilson in the Federal Circuit, id. at 8-10, and a

14   handful of academic articles and white papers, id. at 5, 9, 10 n.7, 11, none of which were part of

15   the evidence in this case. Likewise, Nokia’s proposed brief relies upon its self-serving view of

16   the “norm of industry practice,” Dkt. 559-1 at 3, 6-9, the same amicus brief filed by Mr. Wilson,

17   id. at 7, and an academic article, id. These cherry-picked documents and opinions are without an

18   evidentiary foundation, have not been tested through normal discovery procedures, and proposed

19   amici’s current arguments are flatly contradicted by their statements closer in time to the relevant

20   events. Indeed, as discussed below, Nokia’s and Ericsson’s arguments are directly inconsistent

21   with representations that Nokia and Ericsson have previously made—further confirming that this

22   outside-the-record evidence is unreliable and should not be permitted. Additionally, as discussed

23   below, the Federal Circuit had these arguments, including the Wilson Brief, before it when

24   denying Core Wireless’s motion for rehearing. Further, the Wilson Brief offers a far-too-late

25   opinion that would not pass muster if introduced in the district court.

26          At the January 30, 2019 hearing, the Court found no good cause for the parties to expand

27   the factual record in this matter, stating: “There was an opportunity for discovery. There was an

28   opportunity before trial to develop the theories that were presented at trial, and I don’t find good
     APPLE’S COMBINED OPPOSITION TO NOKIA’S AND ERICSSON’S MOTIONS FOR LEAVE
     TO FILE AMICUS BRIEFS                                           Case No. 5:15-cv-5008-NC
                                                       -2-
               Case 5:15-cv-05008-NC Document 561 Filed 04/10/19 Page 4 of 7



 1   cause to reopen that phase of the case.” Hrg. Tr. 14:13-16. If Nokia or Core Wireless—the

 2   company that Nokia helped create and in which Nokia has a direct stake—wished to introduce

 3   relevant facts from Nokia, they should have done so at trial through witness testimony or

 4   documents. Indeed, Nokia did participate in the development of the record. Two Nokia

 5   engineers knowledgeable about Nokia’s standard-setting involvement testified at trial, at least

 6   one of whom did so at the request of Nokia, and Core Wireless’s expert on disclosure issues was

 7   a Nokia employee whom Core Wireless chose not to call at trial. See, e.g., Tr. [Oksala] 233:1-

 8   235:25; Tr. [Suvanen] 275:1-277:25; 286:10-25 (Nokia engineer testifying that “Nokia asked

 9   [him] to become involved in this case”); Dkt. 390, Core Wireless’s Third Amended Witness List

10   at 2, 5 (listing “Antti Toskala” as “potential rebuttal witness” to testify that “Nokia fulfilled any

11   disclosure obligation it may have had to ETSI”). Having failed to offer this evidence at trial,

12   Nokia cannot now expand the record through an improper “amicus” filing. Nor can Ericsson—it

13   also was aware of this case during discovery, yet never sought to intervene.

14          C.      Ericsson And Nokia Contradict The Federal Circuit’s Binding Law.
15          On August 16, 2018, the Federal Circuit issued a decision in this case that specifically

16   addressed many of the arguments now advanced by the proposed amici. See Core Wireless

17   Licensing S.A.R.L. v. Apple Inc., 899 F.3d 1356, 1366-68 (Fed. Cir. 2018). On October 1, 2018,

18   Core Wireless sought rehearing and rehearing en banc of the panel’s opinion, and in support of

19   that motion both Nokia and Kelce Wilson filed amicus briefs before the Federal Circuit. Exs. 1

20   (“Wilson Brief”) and 2 (“Nokia Brief”) (CAFC 17-2102, Dkts. 66, 68). These briefs advanced

21   the very same arguments advanced by Ericsson and Nokia here. As one example, the Wilson

22   Brief, Nokia Brief, and both proposed briefs here make substantially the same arguments

23   regarding the role of norms and industry practice in the SSO context. Compare Ex. 1 at 4-7 and

24   Ex. 2 at 6-9 with Dkt. 557-1 at 8-9 and Dkt. 559-1 at 6-9. The Federal Circuit rejected these

25   arguments, explaining that the panel correctly applied the law, that detrimental reliance on non-

26   disclosure is not required for a finding of implied waiver, and that Dr. Walker’s trial testimony

27   was uncontradicted. Dkt. 534 at 2-3.

28          Nokia and Ericsson do not even attempt to hide their criticism of the decision. Nokia
     APPLE’S COMBINED OPPOSITION TO NOKIA’S AND ERICSSON’S MOTIONS FOR LEAVE
     TO FILE AMICUS BRIEFS                                           Case No. 5:15-cv-5008-NC
                                                        -3-
               Case 5:15-cv-05008-NC Document 561 Filed 04/10/19 Page 5 of 7



 1   critiques, for example, the “limited available appellate record,” 559-1 at 3, and Ericsson

 2   explicitly states that it “believes that ruling was incorrect,” 557-1 at 2. Second-guessing the

 3   Federal Circuit’s judgment is not this Court’s role, and amicus submissions that contradict the

 4   law of the case are not helpful to the Court’s remaining duty—i.e., to apply that law of the case

 5   to the issue on remand.

 6          D.      Nokia And Ericsson Contradict Their Own Prior Statements.
 7          Nokia and Ericsson each claim to offer perspective as members of ETSI, and both

 8   licensors and licensees of SEPs. See Dkts. 557, 559. However, the information they provide is

 9   inconsistent with representations that they have previously made (at times closer to Nokia’s

10   misconduct with respect to the ’151 patent), further confirming that this outside-the-record

11   evidence should not be relied upon.

12          For example, Nokia argues in its proposed brief that “the focus at ETSI has always been

13   on securing FRAND commitments (ensuring availability) and picking the best technical

14   solutions,” Dkt. 559-1 at 9, but argued exactly the opposite in a complaint against Qualcomm in

15   2006. There, Nokia stated that “ETSI requires its members to identify all patents they hold that

16   may be essential to compliance with a proposed technology standard—referred to as ‘essential

17   patents’—before the standard is adopted. . . . The purpose of this disclosure requirement is

18   obvious: to avoid a ‘patent ambush’ situation where a party that holds up industry participants

19   for unexpected and unanticipated royalties for technology that is essential to the practice of the

20   standard.” Ex. 3, Complaint, ¶ 22 in Docket No. 2330-CS (Del. Ch., Aug. 9, 2006). See also id.

21   at ¶ 26. Similarly, in what can be seen in the unredacted portions of a filing with the European

22   Commission, Nokia alleged that Qualcomm’s termination of a modem chip license agreement

23   “after having induced SSOs to base . . . standards on Qualcomm’s technology” breached

24   “Qualcomm’s duty to license on FRAND terms” based on multiple IPR policies. Ex. 4, European

25   Commission Complaint, FTC v. Qualcomm Inc., 5:17-cv-220-LHK, Dkt. 893-2, Ex. 25 at 46.

26          As another example, Ericsson likewise made contrary representations to the Federal

27   Trade Commission in 2011. In its proposed brief Ericsson argues that disclosure is merely a

28   “technical” requirement, Dkt. 557-1 at 8, and that “the purpose of disclosure is to ensure that
     APPLE’S COMBINED OPPOSITION TO NOKIA’S AND ERICSSON’S MOTIONS FOR LEAVE
     TO FILE AMICUS BRIEFS                                           Case No. 5:15-cv-5008-NC
                                                       -4-
               Case 5:15-cv-05008-NC Document 561 Filed 04/10/19 Page 6 of 7



 1   patents on technology included in the standard will be available on FRAND terms,” id. at 5.

 2   Ericsson told the FTC the opposite, recognizing that the duty to pre-disclose IPR is separate from

 3   the duty to make a FRAND commitment, stating “[t]he current processes employed by SSOs,

 4   requiring their members to pre-disclose potentially essential patents and, most importantly, to

 5   commit to license such intellectual property on (F)RAND terms, have served the Information and

 6   Telecommunications Technology (ICT) industry well for many years.” Dkt. 559-8, Koppelman

 7   Decl. Ex. 6, Ericsson’s Response to FTC’s Request for Comments (Standard Setting Workshop,

 8   Project No. P111204) at 2. Indeed, Ericsson acknowledged that its proposal to the ETSI Ad Hoc

 9   Working Group on IPR in 2005-2006 that SSO members should pre-agree to FRAND licensing

10   for all essential IPR was “not adopted into the ETSI rules and companies therefore have to rely

11   on the declaration rules, in combination with other legal means (e.g., antitrust rules), to make

12   sure hold-up situations do not occur.” Id.

13          E.      Due To Nokia’s Financial Interest In This Case, It Is Not A Proper Amicus.
14          Nokia has not been a disinterested third party and has had a significant financial interest

15   in the outcome of the case. As explained in more detail in Apple’s Unenforceability Motion,

16   Core Wireless was a creation of Microsoft and Nokia designed to extract value from what had

17   been Nokia’s patent portfolio. Dkt. 547-4 at 19-22. Core Wireless specifically identified Nokia

18   Corporation as an interested party. Dkt. 347, Pl.’s First Amended Cert. of Interested Entities or

19   Persons. As Core Wireless executive John Lindgren explained at trial, Conversant is

20   contractually “committed to give a large percentage of the royalties collected as [it] license[s] the

21   patents” to “Nokia to pay for the portfolio.” Tr. [Lindgren] 594:21-24. Cf. id. at 600:1-18

22   (describing Nokia patent trust’s share of royalties on Conversant’s patent portfolio); PX 7

23   (providing for higher royalty rates to Nokia once Core Wireless’ gross revenues exceeded $1

24   billion). Nokia has had a significant financial interest in the enforceability of the ’151 patent

25   against Apple and is thus an improper amicus.

26   II.    CONCLUSION

27          For the foregoing reasons, Apple respectfully requests that the Court deny Ericsson’s and

28   Nokia’s motions for leave to file amicus briefs. Dkts. 557, 559.
     APPLE’S COMBINED OPPOSITION TO NOKIA’S AND ERICSSON’S MOTIONS FOR LEAVE
     TO FILE AMICUS BRIEFS                                           Case No. 5:15-cv-5008-NC
                                                       -5-
               Case 5:15-cv-05008-NC Document 561 Filed 04/10/19 Page 7 of 7



 1   Dated: April 10, 2019
                                                   APPLE INC.
 2

 3                                                 By: /s/ Joseph J. Mueller

 4                                                     Mark D. Selwyn (SBN 244180)
                                                       mark.selwyn@wilmerhale.com
 5                                                     WILMER CUTLER PICKERING
                                                          HALE AND DORR LLP
 6
                                                       950 Page Mill Road
 7                                                     Palo Alto, CA 94304
                                                       Telephone: (650) 858-6000
 8                                                     Facsimile: (650) 858-6100

 9                                                     Joseph J. Mueller (pro hac vice)
                                                       Cynthia D. Vreeland (pro hac vice)
10
                                                       Richard W. O’Neill (pro hac vice)
11                                                     joseph.mueller@wilmerhale.com
                                                       cynthia.vreeland@wilmerhale.com
12                                                     richard.oneill@wilmerhale.com
                                                       WILMER CUTLER PICKERING
13                                                        HALE AND DORR LLP
                                                       60 State Street
14
                                                       Boston, MA 02109
15                                                     Telephone: (617) 526-6000
                                                       Facsimile: (617) 526-5000
16
                                                       Attorneys for Defendant and Counterclaim-
17                                                     Plaintiff Apple Inc.
18

19                                    CERTIFICATE OF SERVICE
20          I hereby certify that a true and correct copy of the foregoing document has been served
21   via the Court’s CM/ECF system on April 10, 2019 on counsel of record. I certify under penalty
22   of perjury under the laws of the United States that the foregoing is true and correct.
23   Dated: April 10, 2019
24                                                  /s/ Joseph J. Mueller
25                                                 Joseph J. Mueller
26

27

28
     APPLE’S COMBINED OPPOSITION TO NOKIA’S AND ERICSSON’S MOTIONS FOR LEAVE
     TO FILE AMICUS BRIEFS                                           Case No. 5:15-cv-5008-NC
                                                       -6-
